Name: Commission Regulation (EEC) No 1625/80 of 26 June 1980 amending Regulation (EEC) No 2965/79 defining the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/32 Official Journal of the European Communities 27. 6 . 80 COMMISSION REGULATION (EEC) No 1625/80 of 26 June 1980 amending Regulation (EEC) No 2965/79 defining the conditions for the admission of certain milk products to certain tariff headings HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2965/79 shall be amended as follows : 1 . Article 4 ( 1 ) shall be replaced by the following : ' 1 . Subject to unforeseeable circumstances or force majeure, the original of the certificate shall be presented to the customs authorities of the importing Member State, together with the products to which it relates, within three months from its date of issue .' 2 . The following paragraph shall be added to Article 5 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 2965/79 (3) provides that a certificate indicating the free-at-frontier value shall be presented to the customs authorities of the importing Member State within the three months of its issue ; Whereas applicants should not be precluded from the benefit of the provisions in question where this three ­ month time limit has not been complied with as a result of unforeseeable circumstances or force majeure ; Whereas the free-at-frontier value is adjusted to take account of changes in the factors determining the formation of prices in the Community ; Whereas products having complied with the free-at ­ frontier value at the time of export may be imported into the Community after an adjustment of that value ; whereas in such case the fact that the value was complied with at the time of export need not mean that it is complied with on import ; Whereas this situation leads to uncertainty for both the exporter and the importer ; whereas the treatment of products in such cases should be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 3 . A certificate shall be considered valid if, during the period between its issue and the release of the products for free circulation in the Commu ­ nity, the free-at-frontier value to be complied with has been changed, on condition that : (a) the free-at-frontier price indicated in the certifi ­ cate is at least equal to the free-at-frontier value applicable on the day of issue ; (b) the certificate was issued not more than one month in advance of the change in the free-at ­ frontier value.' Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. However, at the request of the party concerned, it shall also apply to certificates presented to the customs authorities on or after 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . I2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 336, 29 . 12 . 1979 , p . 15 .